DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 9/29/2022 is acknowledged.
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/29/2022.
Claim Objections
Claims 1 and 4 objected to because of the following informalities:  
Claim 1 recites “face centre cubic” instead of “face centered cubic”
Claim 4 ends without a period
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 (from which claim 5 depends) recites the limitation "the signal phase forming a network around parcels of fcc.”  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is not clear what is meant by the term “signal phase.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN110106428 A to Fang et al (an English language translation has been relied upon for examination purposes).
Regarding claims 1-3, Fang discloses numerous examples of alloys consisting of molybdenum, chromium, nickel and cobalt wherein the plurality of transition metal elements are arranged in a dual-phase structure; the dual phase structure comprising a face centered cubic (fcc) phase and a sigma phase, such as example 6 of Fang which has a chemical composition of Co:27.33 Cr: 27.34, Ni:27.33, Mo:18 (i.e. Mo0.66CrNiCo, within the claimed range of MoxCrNiCo with x =0.4 to 1.0) and 20% sigma phase (Fang, abstract, para [0010-0011], Examples, para [0032-0064]).
Fang anticipates instant claims 1-3 because Fang discloses all of the limitations of instant claims 1-3.
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN110106428 A to Fang et al (an English language translation has been relied upon for examination purposes) as applied to claims 1-3 above.
Regarding claim 4, instant claim 4 is indefinite as set forth in the above 35 USC 112 rejection of claim 4.  Regardless, example 6 of Fang contains 20% (a minority) of sigma phase and remainder fcc phase (majority) and the sigma phase forms a network of bands around parcels of fcc phase (Fang, abstract, para [0010-0011], Examples, para [0032-0064]), which appears to be the same or substantially the same as the instantly claimed structure.  Additionally, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Fang would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Fang has the same or substantially the same structure and composition.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Claim Rejections - 35 USC § 102/103
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as obvious over CN110106428 A to Fang et al (an English language translation has been relied upon for examination purposes) as applied to claims 1-4 above.
Regarding claim 5, example 6 of Fang has a chemical composition of Co:27.33 Cr: 27.34, Ni:27.33, Mo:18 (Fang, abstract, para [0010-0011], Examples, para [0032-0064]), i.e. Mo0.66CrNiCo, slightly outside the claimed range of MoxCrNiCo with x =0.6.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, the composition of Fang example 6 is close enough to the instantly claimed composition that one of ordinary skill in the art would expect them to have the same properties.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170175235 A to Richter and CN 111321335 A to Liu both disclose alloys which may consist of Mo, Cr, Ni and Co.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738